UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6847



DOUGLAS A. JARVIS,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00444-RAJ)


Submitted:   July 16, 2007                 Decided:   August 2, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se.      Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas Alan Jarvis seeks to appeal from the district

court’s order construing his 28 U.S.C. § 2241 (2000) petition as a

28 U.S.C. § 2255 (2000) motion and transferring it to the District

Court for the Southern District of Florida.     We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, although we grant Jarvis’ motion for leave to proceed

in forma pauperis, we affirm for the reasons stated by the district

court.   See Jarvis v. Adams, No. 2:06-cv-00444-RAJ (E.D. Va. filed

May 7, 2007; entered May 11, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 2 -